       Case 3:20-cv-00740 Document 60 Filed 05/25/21 Page 1 of 5 PageID #: 452




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  HUNTINGTON DIVISION


    CHRISTOPHER FAIN, et al.,
    individually and on behalf of all others
    similarly situated,

                   Plaintiffs,

           v.                                                CIVIL ACTION NO. 3:20-cv-00740
                                                               HON. ROBERT C. CHAMBERS
    WILLIAM CROUCH, et al.,

                   Defendants.


                        PLAINTIFFS’ SUR-REPLY IN OPPOSITION TO
                           DEFENDANTS’ MOTION TO DISMISS

          Defendants’ arguments are based on a fundamental misunderstanding of the theory of class

certification in this case. 1 As discovery will undoubtedly demonstrate, nothing about the narrowed

scope of Plaintiff Fain’s claims makes the issues in this case too “particularized” for class

resolution. This is all the more true because of the type of class certification Plaintiffs intend to

seek and the systematic nature of insurance coverage to which Mr. Fain is and will continue to be

subject as he pursues gender-confirming care such as the surgery detailed in his Complaint. 2

          First, that Mr. Fain has opted not to rely on the hormone-related allegations in the

Complaint to advance the claims in this case does not mean that his or any class members’ claims


1
  Defendants moved to strike only the Medicaid Class. (See Compl. ¶ 108, ECF No. 1.) No
Defendant has so moved as to the State Employee Health Plan Class for which Plaintiffs Martell
and McNemar are proposed class representatives. (See id. ¶¶ 109-10; see generally Mot. to Dismiss
Mems., ECF Nos. 21, 24, 25, 33.) Plaintiffs, therefore, only address the Medicaid Class here.
2
  As to Defendants’ other arguments, Plaintiffs—consistent with the Parties’ agreement and the
motion for leave to file a sur-reply—rely upon their response brief (ECF No. 50) and here advance
only a rebuttal to matters closely connected to the narrowed scope of Mr. Fain’s claims.
                                                 1
    Case 3:20-cv-00740 Document 60 Filed 05/25/21 Page 2 of 5 PageID #: 453




would require unmanageable individualized fact-finding. As Defendants’ proffered sworn

statements represent, “[i]n providing prior authorization services for the West Virginia Bureau of

Medical Services’ pharmaceuticals program, the Rational Drug Therapy Program does not have a

policy of denying testosterone for treatment of gender dysphoria.” (Wowczuk Aff., ¶ 7, ECF No.

32-1 (emphasis added); accord Thompson Aff. ¶ 3, ECF No. 32-2.) In other words, insurance

coverage—unlike the individual employment decisions in Wal-Mart Stores, Inc. v. Dukes—is

governed by the existence or nonexistence of a policy. 564 U.S. 338, 343 (2011). And, while

Defendants represent that there is no policy for denying testosterone (i.e., hormone therapy), they

have not made the same representation as to any other form of gender-confirming care that is

excluded under Defendants’ written policies. As alleged, West Virginia’s Medicaid Policy Manual

provides that the Medicaid Plan does not cover “[t]ranssexual surgery.” (Compl. ¶ 61, ECF No.

1.) Mr. Fain’s managed care organization, UniCare, lists “[s]ex transformation procedures” as

Medicaid non-covered services in its Member Handbook, available online. (Id.) The two other

managed care organizations that work with West Virginia Medicaid, similarly exclude gender-

confirming care. (Id.)

       These categorical exclusions are a far cry from the fact pattern in Dukes, which Defendants

heavily rely upon. See 564 U.S. at 343-34 (“Pay and promotion decisions at Wal–Mart are

generally committed to local managers’ broad discretion, which is exercised in a largely subjective

manner…. Promotions work in a similar fashion…. [The plaintiffs in Dukes] do not allege that

Wal–Mart has any express corporate policy against the advancement of women.”) (internal

quotations omitted). Insurance policies, by definition, are policies that govern coverage decisions.

They are neither subjective nor left to an individual’s broad discretion. Here, those policies

categorically exclude gender-confirming care. And, to the extent there are policies that are no



                                                 2
    Case 3:20-cv-00740 Document 60 Filed 05/25/21 Page 3 of 5 PageID #: 454




longer accurate, Defendants are free to raise any such fact-based issues in discovery and, to the

extent necessary, Plaintiffs will seek a narrower class at the class certification stage. See, e.g.,

Harris v. Rainey, 299 F.R.D. 486, 490 (W.D. Va. 2014) (amending the class definition to meet

ascertainability and cohesiveness requirements at certification); see also Christman v. Am.

Cyanamid Co., 92 F.R.D. 441, 446 (N.D.W. Va. 1981) (redefining the class at the certification

stage to make it more cohesive). But, here, at the pleadings stage, the allegations of Defendants’

categorical bar to all other forms of gender-confirming care suffice.

       Second, Plaintiffs’ lawsuit seeks class-wide injunctive relief under Fed. R. Civ. P. 23(b)(2),

the objective being to stop Defendants from excluding coverage in a manner that violates the civil

rights of transgender West Virginian Medicaid participants. See Thorn v. Jefferson-Pilot Life Ins.

Co., 445 F.3d 311, 330 n.24 (4th Cir. 2006) (“Indeed, Rule 23(b)(2) was created to facilitate civil

rights class actions.”). While Defendants characterize this case as one involving “any number of

specific factual health situations and claims histories,” (Defs.’ Reply at 10, ECF No. 55), the reality

is that the Court’s certification inquiry under Rule 23(b)(2) will be focused on Defendants’

behavior. See Thorn, 445 F.3d at 330 (“Where the requested relief is declaratory or injunctive, …

the goal of the remedy phase is either to make a declaration about or enjoin the defendant’s

actions affecting the class as a whole, and individual hearings will not be necessary.”) (emphasis

in original). Put another way, the Court will not analyze the putative class members’

“presentations, diagnoses, prescriptive and other histories” at the certification stage. (See Defs.’

Reply at 10.) Rather, the Court will analyze Defendants’ decision to deny gender-confirming care

to all transgender Medicaid participants. (See Compl. ¶ 113.)

       Defendants do not dispute that they deny transgender West Virginians gender-confirming

care, including surgical care, as a matter of course. They do not dispute that their Medicaid Policy



                                                  3
    Case 3:20-cv-00740 Document 60 Filed 05/25/21 Page 4 of 5 PageID #: 455




Manual contains an exclusion for “[t]ranssexual surgery” or that Unicare’s handbook contains an

exclusion for “[s]ex transformation procedures and hormone therapy for sex transformation

procedures.” (Id. ¶ 61.) Plaintiffs more than adequately alleged that Defendants’ policies and

practices, i.e., their refusal to cover gender-confirming surgical procedures, discriminate against

Mr. Fain and members of the putative class. (Id. ¶ 62.) Whether “surgeries may or may not be

indicated for a variety of reasons” is not an appropriate question to ask at this juncture. (See Defs.’

Reply at 10.) How can it be? As alleged in the Complaint, Defendants do not even ask that question

themselves. Instead, without any review, Defendants categorically deny transgender West

Virginian Medicaid participants, like Mr. Fain, gender-confirming care. This is precisely the fact

pattern that Rule 23(b)(2) is designed to address. See Thorn, 445 F.3d at 330 (“Rule 23(b)(2)'s

categorical exclusion of class actions seeking primarily monetary relief … ensures that the class is

sufficiently cohesive that the class-action device is properly employed.”); see also Flack v.

Wisconsin Dep't of Health Servs., 331 F.R.D. 361, 370 (W.D. Wis. 2019) (“As plaintiffs argue,

‘[c]ertification… under Rule 23(b)(2) because the categorical coverage ban on gender-confirming

care under the Challenged Exclusion is generally applicable to the class, making a final injunction

and corresponding declaratory judgment appropriate to the full class.’”).

       Finally, despite Defendants’ thinly veiled suggestions otherwise, Mr. Fain’s allegations

are made in good faith and do not undercut his adequacy to serve as a class representative. Though

Mr. Fain is no longer relying on certain allegations based on new information from Defendants,

Defendants should not be allowed to wield such technicalities against him. Defendants have done

nothing to show that they actually cover the other forms of care Mr. Fain requires. Their silence

on this issue speaks volumes. Mr. Fain is—at this pleadings stage and before discovery—more

than adequate and typical such that discovery should move forward. (See Plfs.’ Resp. to Defs.’



                                                  4
    Case 3:20-cv-00740 Document 60 Filed 05/25/21 Page 5 of 5 PageID #: 456




Mots. to Dismiss at 32-33, ECF No. 50.) Indeed, testing allegations in a complaint is what

discovery—not a motion to dismiss—was designed to do.

       For all of these reasons, Plaintiffs respectfully request that the Court deny Defendants’

motions to dismiss.



Dated: May 25, 2021                               Respectfully submitted,

 s/Walt Auvil                  .                  Avatara Smith-Carrington, Visiting Attorney
Walt Auvil, WVSB No. 190                          LAMBDA LEGAL DEFENSE AND EDUCATION
THE EMPLOYMENT LAW CENTER, PLLC                   FUND, INC.
1208 Market Street                                3500 Oak Lawn Avenue, Suite 500
Parkersburg, WV 26101                             Dallas, TX 75219
Phone: 304-485-3058                               Phone: 214-219-8585
Facsimile: 304-485-6344                           Facsimile: 214-219-4455
auvil@theemploymentlawcenter.com                  asmithcarrington@lambdalegal.org

Anna P. Prakash, Visiting Attorney                Tara L. Borelli, Visiting Attorney
Nicole J. Schladt, Visiting Attorney              Carl Charles, Visiting Attorney
NICHOLS KASTER, PLLP                              LAMBDA LEGAL DEFENSE AND EDUCATION
IDS Center, 80 South 8th Street                   FUND, INC.
Suite 4600                                        730 Peachtree Street NE, Suite 640
Minneapolis, MN 55402                             Atlanta, GA 30308
Phone: 612-256-3200                               Phone: 470-225-5341
Facsimile: 612-338-4878                           Facsimile: 404-897-1884
aprakash@nka.com                                  tborelli@lambdalegal.org
nschladt@nka.com                                  ccharles@lambdalegal.org

Sasha Buchert, Visiting Attorney                  Nora Huppert, Visiting Attorney
LAMBDA LEGAL DEFENSE AND EDUCATION                LAMBDA LEGAL DEFENSE AND EDUCATION
FUND, INC.                                        FUND, INC.
1776 K Street, N.W., 8th Floor                    4221 Wilshire Boulevard, Suite 280
Washington, DC 20006-2304                         Los Angeles, CA 90010
Phone: 202-804-6245                               Phone: 213-382-7600
Facsimile: 202-429-9574                           Facsimile: 213-351-6050
sbuchert@lambdalegal.org                          nhuppert@lambdalegal.org

                                       Attorneys for Plaintiffs




                                                  5
